DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 4-7, 10-14, 16, 18, 20, 22-27, 29, 30, 34-37, 40-45, 76, and 77, in the reply filed on December 30, 2021 is acknowledged.  
The traversal is on the ground that the technical features common to the inventions of Groups I and II (i.e., including at least a pre-treatment unit comprising a continuous-flow steam explosion reactor, a separation unit that separates out a fat/oil component, and a biodiesel production unit) are not disclosed or suggested by the prior art to Pedersen (SK-3702003 A3).  
Applicant’s traversal is considered persuasive, and therefore, the lack of unity restriction made by the prior examiner has been withdrawn.  
Drawings
The drawings are objected to because the small reference numerals for the various process streams and process units in Figure 1b are illegible.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
In FIG. 2: 	1308
In FIG. 3a: 	1421
In FIG. 4a/4b: 	DS05
In FIG. 6a:	4306 and DS10
6300
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
At page 28, line 41: a P/T processing unit 1310.  It is noted that reference numeral 1310 is already used in FIG. 2 to designate “a shredder teeth arrangement intended for additional surface roughening of wood chips” provided at the extrusion port of the exit rotary valve 1307, described in the specification at page 29, lines 5-9.
At page 29, lines 23 and 28 (twice recited): a downward velocity component 1403 (in reference to FIG. 3a).
At page 31, line 37: a centrifugal pump 2206 (in reference to FIG. 4a).
At page 32, line 11: an overflow drain pocket 2212 (in reference to FIG. 4a or 4b).
At page 35, line 31: a static pre-mixer 4140 (in reference to FIG. 6a).
At page 35, lines 32 and 37 (twice recited): a reactants conversion path 4105a (in reference to FIG. 6a).
At page 35, line 38: DS08 (in reference to FIG. 6a).
At page 35, line 38: 4106 (in reference to FIG. 6a).
At page 36, lines 4-5: 4104c (in reference to FIG. 6a).
At page 37, line 22: U-shaped compartment 5111 (in reference to FIG. 7b).
At page 37, line 23: a separation plate 5112 (in reference to FIG. 7b).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in FIG. 3b, reference character 1408 has been used to designate two different parts, and reference character 1409
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in FIG. 6a, reference character DS09 has been used to designate two different parts, and reference character 4104a has also been used to designate two different parts.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The instant “system” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 1, 2, 4, 11, 20, 23, 29, 30, 42, 45, 56, 57, 71, and 76 are objected to because of the following informalities:  
At claim 1, line 3: “pretreatment” should be changed to --pre-treatment-- for consistent terminology.
At claim 2, line 4: “said section” should be changed to --said high-pressure retention section-- to add clarity to the claim since multiple sections are recited.
At claim 4, at line 2: “said stream” should be changed to --said stream of waste-- for consistent terminology.
At claim 4, line 2: “the section” should be changed to --the high-pressure retention section-- to add clarity to the claim since multiple sections are recited.
At claim 11, line 5: “patter” should be changed to --pattern--.
At claim 20, line 1: “pretreatment” should be changed to --pre-treatment-- for consistent terminology.
At claim 23, line 12: --and-- should be inserted after “purifier,”.
At claim 29, line 2: --of-- should be inserted after “plurality”.
At claim 29, line 4: --sides-- should be inserted after “non-coated”.
At claim 30, line 1: --production-- should be inserted before “unit”.
At claim 42, line 4: --production-- should be inserted before “unit”.
At claim 45, line 12: “said fat and/or oil component” should be changed to --said component comprising fat and/or oil-- for consistent terminology.
At claim 45, line 13: “said fat/oil component” should be changed to --said component 
At claim 45, line 15: --comprising aqueous slurry-- should be inserted after “said component” to add clarity to the claim since multiple components are recited.
At claim 45, line 16:  --and-- should be inserted after “fermentation,”.
At claim 45, line 17: --organic-- should be inserted after “solid” for consistent terminology.
At claim 56, line 10: “solids material” should be changed to --solid materials--.
At claim 56, line 22: --and-- should be inserted after “respectively,”.
At claim 57, line 6: “compositing” should be changed to --composting--.
At claim 71, line 8: --and-- should be inserted before “incubating”.
At claim 76, line 3: --of-- should be inserted after “plurality”.
At claim 76, line 4: “and or” should be changed to --and/or--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-7, 10-14, 16, 18, 20, 22-27, 29-30, 34-37, 40-43, 45, 48-49, 54, 56-57, 71, and 75-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding claim 1, the recitations of “the pretreatment unit” (at line 3) and “said pre-treatment unit” (at lines 5-6), which are each drawn to one unit, render the claim indefinite because the claim sets forth “at least one pre-treatment unit” (at line 2), which is drawn to one or a plurality of units.
Also, the recitation of “the separation unit” (at line 6), which is drawn to one unit, renders the claim indefinite because the claim sets forth “at least one separation unit” (at line 5), which is drawn to one or a plurality of units.
Also, the limitation of “at least one composting unit, for the generation of compost from solid organic material” (at lines 13-14) is unclear because it is unclear as to where the solid organic material is introduced into or produced from in the system.
Regarding claim 2, the recitation of “said continuous-flow steam explosion reactor” (at lines 1-2), which is drawn to one reactor, renders the claim indefinite because claim 1 sets froth “at least one continuous-flow steam explosion reactor” (at lines 3-4), which is drawn to one or a plurality of reactors.
Regarding claim 4, “the entrance” (at lines 1-2) lacks positive antecedent basis.
Regarding claim 6, the limitation, “… by synchronization of… the conveying speed” (at lines 3-4) is unclear because the conveying speed has not been linked to an element of the system.  It is suggested that the phrase --of said at least one adjustable-speed conveyor-- be inserted after the word “speed” (at line 4).
Regarding claim 7, the recitation of “the pre-treatment unit” (at line 2), which is drawn to one unit, renders the claim indefinite because claim 1 sets forth “at least one pre-treatment or a plurality of units.
Regarding claim 10, the recitations of “said continuous-flow steam explosion reactor” (at lines 1-2) and “the steam explosion reactor” (at line 4), which are each drawn to one reactor, render the claim indefinite because claim 1 sets forth, “at least one continuous-flow steam explosion reactor” (at lines 3-4), which is drawn to one or a plurality of reactors.
Regarding claim 11, “the alkaline steam explosion section” (at line 3) lacks proper positive antecedent basis.
Regarding claim 12, the recitations of “the alkaline stream of material” (at line 3) and the “carbon dioxide rich stream” (at line 4) each lack proper positive antecedent basis.
Regarding claim 13, the recitations of “the upper spiral” (at line 3), “the inner wall” (at lines 3 and 6-7), “the lower spiral” (at lines 3-4), and “the primary cyclone pattern flow” (at lines 4-5) each lack proper positive antecedent basis.  
	Also, “the scrubber” (at line 3) lacks proper positive antecedent basis, and it is unclear as to its relationship with the “carbon dioxide scrubbing unit” previously set forth in the claims.
	Regarding claim 14, it is unclear as to the relationship between “the scrubber” (at line 2) and the “carbon dioxide scrubbing unit” previously set forth in the claims.
	Also, “the inner edge” (at line 3) and “the perpendicular component” (at line 3) lack proper positive antecedent basis.
	Also, the recitation of “the spiral” (line 3) renders the claim indefinite because it is unclear as to which spiral is being referenced, i.e., “upper spiral” or “lower spiral” in claim 13).
	Also, the relationship between “the scrubber unit” (at line 4) and the “carbon dioxide scrubbing unit” previously set forth in the claims is unclear.
scrubber unit” (at line 1) and the “carbon dioxide scrubbing unit” previously set forth in the claims is unclear.
	Also, the recitations of “the scrubbing media” (at lines 2) and “the steam boiler” (at line 4) each lack proper positive antecedent basis.
	Also, the limitation, “which is preferably used to pre-heat water fed to the steam boiler of the system” (at lines 3-4) renders the claim indefinite because it is unclear as to whether the limitation set forth by the word “preferably” is a required limitation of the claim.
	Regarding claim 20, the recitation of “the pretreatment unit” (at lines 1-2), which is drawn to one unit, renders the claim indefinite because claim 1 sets forth “at least one pre-treatment unit” (at line 2), which is drawn to one or a plurality of units.
	Also, the recitation of “the continuous-flow steam explosion reactor” (at lines 2-3), which is drawn to one reactor, renders the claim indefinite because claim 1 sets forth “at least one continuous-flow steam explosion reactor” (at lines 3-4), which is drawn to one or a plurality of reactors.
	Also, the relationship between “a stream of waste” (at line 3) and “a stream of waste” previously set forth in claim 1 (at line 2) is unclear.
	Regarding claim 22, the recitation of “said separation unit” (at line 1), which is drawn to one unit, renders the claim indefinite because claim 1 sets forth “at least one separation unit” (at line 5), which is drawn to one or a plurality of units.
	Regarding claim 23, the recitations of “the entry” (at line 5), “the liquid surface” (at line 11), and “the upper portion” (at line 13) each lack proper positive antecedent basis.
	Also, the limitation “by which conditioned material can be discharged from the 
	Also, the recitation of “the separation unit” (at line 6), which is drawn to one unit, renders the claim indefinite because claim 1 sets forth “at least one separation unit” (at line 5), which is drawn to one or a plurality of units.
	Also, the limitation, “preferably comprising one or more microbubble injector” (at lines 8-9) renders the claim indefinite because it is unclear as to whether the limitation set forth by the word “preferably” is a required limitation of the claim.
	Also, the recitation “the tank” (at lines 13-14) renders the claim indefinite because it is unclear as to which tank is being referenced by the limitation, i.e., “a vertically arranged elongated tank” (set forth at line 3) or “a fat/oil buffer tank” (set forth at line 12).
Regarding claim 24, the recitation of “said separation unit” (at line 1), which is drawn to one unit, renders the claim indefinite because claim 1 sets forth “at least one separation unit” (at line 5), which is drawn to one or a plurality of units.
Regarding claim 27, the recitation of “the biodiesel reactor unit” (at lines 1-2) lacks proper positive antecedent basis, and it is unclear as to its relationship with “at least one biodiesel production unit” previously set forth in claim 1 (at line 9).
Also, the recitation of “said fat/oil component” (at lines 2-3), which is drawn to one component, renders the claim indefinite because claim 1 sets forth “at least one fat/oil component” (at lines 7-8), which is drawn to one or a plurality of components.
Regarding claim 29, the recitation of “said continuous-flow biodiesel production unit” or a plurality of units.
Also, it is unclear as to the structural relationship between “a plurality contact plates” and the “continuous-flow reactor” previously set forth in claim 27 (at line 2).
Also, the recitation of “the reactant media” (at line 4) lacks proper positive antecedent basis, and the relationship between “the reactant media” (at line 4) and the “at least one fat/oil component” previously set forth in the claims is unclear.
Also, “the reactants” (at lines 5-6) lacks proper positive antecedent basis, and the relationship between “the reactants” (at lines 5-6), “the reactant media” (at line 4), and the “at least one fat/oil component” (in claims 1 and 27) is unclear.
Regarding claim 30, the recitations of “said biodiesel unit” (at line 1) and “said unit” (at line 2), which are each drawn to one unit, render the claim indefinite because claim 1 sets forth “at least one biodiesel production unit” (at line 9), which is drawn to one or a plurality of units.
Also, the relationship between the “triglycerides and free fatty acids” (at line 2) and the “at least one fat/oil component” previously set forth in the claims (at lines 1 and 27) is unclear.
Also, the limitation, “at least one catalyst that catalyzes transesterification of glycerides” (at line 3) is unclear because the claim sets forth that “triglycerides” (at line 2) are input.
Regarding claim 34, the recitation of “said esterification and transesterification reactors” (at lines 2-3) lacks proper positive antecedent basis.
Regarding claim 35, the recitation of “said continuous-flow biodiesel reactor unit” (at lines 1-2) lacks proper positive antecedent basis, and the relationship between “said continuous-flow biodiesel reactor unit” (at lines 1-2), “the biodiesel reactor unit” (at claim 27, 
Also, the relationship between “the reactor” (at line 3), “said continuous-flow biodiesel reactor unit” (at lines 1-2), “the biodiesel reactor unit” (at claim 27, line 1), “a continuous-flow reactor” (at claim 27, line 2), and “at least one biodiesel production unit” (at claim 1, line 9) is unclear.
Regarding claim 36, the recitation of “said digestion unit” (at line 1), which is drawn to one unit, renders the claim indefinite because claim 1 sets forth “at least one digestion unit” (at line 11), which is drawn to one or a plurality of units.
Regarding claim 40, the recitation of “the screw conveyor” (at line 3), which is drawn to one conveyor, renders the claim indefinite because the claim sets forth “at least one screw conveyor” (at line 2), which is drawn to one or a plurality of screw conveyors.
	Also, the relationship between “the substrate” (at line 5) and the “solid organic material” (at claim 1, lines 13-14) is unclear.
Regarding claim 42, the recitations of “the pre-treatment unit” (at line 2) and “said pre-treatment unit” (at lines 4-5), which are each drawn to one unit, render the claim indefinite because claim 1 sets forth “at least one pre-treatment unit” (at line 2), which is drawn to one or a plurality of units.
Also, the recitation of “the incoming waste stream” (at line 3) lacks proper positive antecedent basis, and the relationship between “the incoming waste stream” (at line 3), “said waste” (at line 3), and “a stream of waste” (at claim 1, line 2) is unclear.
Also, “said separated portion of fat/oil component” (at line 4) lacks proper positive 
Also, the recitation of “said biodiesel unit” (at line 4), which is drawn to one unit, renders the claim indefinite because claim 1 sets forth “at least one biodiesel production unit” (at line 9), which is drawn to one or a plurality of units.
Regarding claim 43, the recitations of “the separation section” (at line 1) and “said centrifugal decanter unit” (at line 2) each lack proper positive antecedent basis.
Regarding claim 45, the recitation of “the pre-treated waste stream” (at line 9) lacks proper positive antecedent basis.
Regarding claim 48, the limitation, “the stream of waste is subjected to steam explosion treatment” (at lines 1-2) is unclear because claim 45 sets forth that “the stream from said wetting and mixing section” (at line 6) is subjected to steam explosion treatment (and not “a stream of waste” set forth in claim 45, line 2).
Also, the limitation, “steam explosion treatment in a high-pressure relief section” (at line 2) is unclear because, based on Applicant’s disclosure, the steam explosion treatment is conducted in a high-pressure retention section.
Regarding claim 49, the limitation, “the stream of waste is subjected to steam explosion treatment” (at lines 2-3) is unclear because claim 45 sets forth that “the stream from said wetting and mixing section” (at line 6) is subjected to steam explosion treatment (and not “a stream of waste” in claim 45, at line 2).
Also, the limitation “said stream of waste is utilized as scrubbing media” (at line 5) is unclear because claim 45 sets forth that “a stream of waste” is the input to “a wetting and mixing section” (at lines 2-5).

Also, the recitation of “other carbon dioxide rich gas streams emerging from the process” (at lines 7-8) is unclear because it is unclear as to where such streams would emerge from the process. 
Regarding claim 54, the recitation of “substrate” (at line 2) lacks proper positive antecedent basis, and the relationship between the “substrate” (at line 2), the “stream of material” (at claim 49, line 4), and “said stream of waste… as scrubbing media” (at claim 49, line 5) is unclear.
Also, the recitation of “said carbon dioxide scrubbing section” (at line 2) lacks proper positive antecedent basis.
Also, the recitation of “the steam explosion section” (at line 3) lacks proper positive antecedent basis, and the relationship between “the steam explosion section” (at line 3) and “a continuous flow steam explosion reactor” (at claim 45, lines 6-7) is unclear.
Also, the limitation, “preferably use the heat-exchange cooling elements to pre-heat water for a steam boiler of the system” (at lines 3-4) renders the claim indefinite because it is unclear as to whether the limitation set forth by “preferably” is a required limitation.
Also, the recitation of “the system” (at line 4) lacks proper positive antecedent basis.
Regarding claim 56, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad 
Also, “said fat and/or oil component” (at line 17) lacks proper positive antecedent basis.  It is noted that the rendering unit instead separates “a fat/lipid fraction” (at line 8).
Also, the relationship between “a fat and/or oil component” (at line 18) and “a component comprising fat and/or oil” (at line 14) is unclear.
Also, the relationship between “said fat/oil component” (at line 19), “a fat/lipid fraction” (at line 8), “a component comprising fat and/or oil” (at line 14), “said fat and/or oil component” (at line 17), and “a fat and/or oil component” (at line 18) is unclear.
Also, the recitation of “said aqueous slurry” (at line 20) lacks proper positive antecedent basis.  It is noted that the claim instead sets forth “a component comprising aqueous slurry of organic matter” (at lines 14-15).  
Also, the limitation, “introducing said aqueous slurry into a digestion and/or fermentation unit” (at line 20) is unclear because the limitation requires the aqueous slurry to be present in the process; however, the claim sets forth that “a component comprising aqueous slurry of organic matter” is merely “optionally” separated (at lines 12-16).
Also, the recitation of “said component” (at line 21) is unclear because multiple components are set forth in the claim.  It appears that the recitation should read as --said component comprising aqueous slurry of organic matter--.

Also, the limitation, “introducing said component comprising wet solid material into a composition unit” (at lines 23-24) is unclear because the limitation requires the component comprising wet solid material to be present in the process (i.e., interpreted as “a component comprising solid organic material”, at lines 15-16); however, the claim sets forth that “a component comprising solid organic material” is merely “optionally” separated (at lines 12-16).
Regarding claim 57, the relationship between the “material” (at line 2), “a stream of waste treated in said steam explosion reactor” (at claim 45, line 8), and “the pre-treated waste stream” (at claim 45, line 9) is unclear.
Also, “the liquid surface” (at line 4) lacks proper positive antecedent basis.
Also, the limitation “removing fat and oil” (at lines 3-4) is unclear because claim 45 sets forth that the separating producing “a component comprising fat and/or oil” (at line 10).
Also, the relationship between the “aqueous slurry” (at line 4-5) and “a component comprising aqueous slurry of organic matter” (at claim 45, line 10-11) is unclear.
Also, the relationship between “a fraction comprising wet solids” (at line 6), “a component comprising wet solid organic material” (at claim 45, line 11) is unclear.
Also, the relationship between “an aqueous fraction that is high in organic material content” (at lines 6-7) and “a component comprising aqueous slurry of organic matter” (at claim 45, line 10-11) is unclear.
Also, it is unclear as to what content of organic material content would be considered 
Also, the relationship between “an anaerobic digestion unit and/or fermentation unit” (at lines 7-8) and “a digestion and/or fermentation unit” (at claim 45, line 14-15) is unclear.
Regarding claim 71, the relationship between “a composting unit” (at line 2) and “a composting unit” (at claim 45, lines 17-18) is unclear.
Also, the recitation of “the substrate” (at line 4) lacks proper positive antecedent basis, and the relationship between “the substrate” and “said component comprising wet solid material” (at line 2) is unclear.
Also, the limitation “bulking material such as wood chips” (at line 7) renders the claim indefinite because it is unclear as to whether the wood chips are a required limitation.
Regarding claim 76, the recitation of “said biodiesel production unit” (at lines 1-2), which is drawn to one unit, renders the claim indefinite because claim 1 sets forth “at least one biodiesel production unit” (at line 9), which is drawn to one or a plurality of units.
Also, the relationship between “a modular continuous-flow biodiesel reactor” (at line 2) and “a continuous-flow reactor” previously set forth in claim 27 (at line 2) is unclear.
Also, the relationship between “a plurality contact plates coated with esterification and/or transesterification catalyst” (at lines 2-3) and “a plurality contact plates coated on one side with esterification and/or transesterification catalyst” previously set forth in claim 29 (at lines 2-3) is unclear.
Also, the recitation of “these” (at line 6) renders the claim indefinite because it is unclear as to which structures are being referenced by “these”.
Regarding claim 77, the recitation of “said composting unit” (at line 1), which is drawn or a plurality of units.
Also, “substrate” (at line 3) lacks proper positive antecedent basis, and the relationship between the “substrate” and the “solid organic material” (at claim 1, lines 13-14) is unclear.
The remaining dependent claims are further rejected because they depend from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 34 depends from canceled claim 32.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 20, 22, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2009/0056201) in view of Dottori et al. (US 2010/0313882) and Dumenil et al. (US 2010/0251608).
Regarding claim 1, Morgan (see FIG. 1; generally, paragraphs [0091]-[0110]) discloses a system (i.e., apparatus) comprising:
	at least one pre-treatment unit (i.e., one or more stages 1 … n for one or more delignification operations (see paragraphs [0094]-[0102]; also paragraphs [0042]-[0068]) in a hydrolysis/saccharification section 5) for receiving a stream of lignocellulosic material 1;
	at least one separation unit for receiving a stream of pretreated material from the at least one pre-treatment unit (i.e., means for phase separation in the hydrolysis/saccharification section 5 for separation of liberated fatty and/or rosin acids into one or more stream of pulping liquor 11 and a stream of aqueous sugar solution 6; also, further separation by means of evaporative concentration 13, gravity separation 16, and distillation 19; see also paragraphs 15, see paragraph [0105]; other conditioning can be provided in the hydrolysis/saccharification section 5, e.g., acidification of black liquor following Kraft processing, see paragraph [0056])) and at least one separation section for the separation of the conditioned material (i.e., means for gravity separation 16; other separation can be provided in the hydrolysis/saccharification section 5, e.g., physical separation by skimming of “tall oil” after the acidification of the black liquor, see paragraph [0056]) into at least one fat/oil component (i.e., the one or more streams 11 containing fatty and/or rosin acids; also, further separation into a light phase 18 containing fatty and/or rosin acids) and at least one aqueous component (i.e., the aqueous soluble sugars 6; also, water 14; also, a heavy phase 17 containing water);
	at least one biodiesel production unit (i.e., an esterification and refining section 23; see paragraphs [0083]-[0090], [0109]-[0110]) for generating biodiesel (i.e., fuel esters 24 can be processed to meet biodiesel specifications) from the at least one fat/oil component 18; and
	at least one digestion unit for anaerobic digestion and/or fermentation of the at least one aqueous component (i.e., a fermentation and purification section 8 for fermenting the aqueous soluble sugars 6 to produce ethanol 10; see paragraph [0103]; ref. claim 9).
	The recitation of “a stream of waste of which at least a portion thereof being organic waste” does not impart further patentable weight to the claim because the stream of waste is merely a material to be worked upon by the apparatus during an intended operation.  In any event, Morgan discloses that suitable lignocellulosic materials 1 include organic wastes (see Table 1 at FIG. 7a-7b which lists suitable feedstock materials; see also paragraphs [0029], [0031]; e.g., wood residues, corn cobs, corn stover, general agricultural waste, etc.).
steam explosion is considered a potential low cost pulping technique… It involves treatment of wood or other fiber with high pressure, saturated steam for a period of time followed by sudden pressure letdown.  As a result of the sudden letdown, the steam impregnated fiber cells expand rapidly and “explode” releasing their chemical constituents,” (see paragraph [0062]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a steam explosion reactor in the at least one pre-treatment unit in the system of Morgan because the steam explosion reactor would be a low cost pulping technique suitable for delignifying the lignocellulosic material.
	Morgan, however, does not disclose a “continuous-flow” steam explosion reactor.
	Dottori et al. discloses a continuous-flow steam explosion reactor (i.e., a continuous pretreatment unit comprising a pre-treatment reactor vessel 80 for continuous steam explosion pretreatment of lignocellulosic biomass 10, such as an organic waste of corn cobs; see FIG. 1, 5; paragraphs [0050], [0054], [0078]-[0089], [0102]-[0112]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the continuous-flow steam explosion reactor of Dottori et al. for the steam explosion reactor in the at least one pre-treatment unit in the system of Morgan because the organic waste could then be continuously delignified to recover its valuable components for subsequent processing into biofuels, as taught by Dottori et al.
	 Morgan fails to disclose at least one composting unit for generating compost from solid organic material.
118) for receiving a stream of lignocellulosic material (i.e., through lignocellulosic feedstock line 116), wherein the lignocellulosic material can comprise organic waste (e.g., corn stover, wood waste, paper waste, agricultural waste, etc., see paragraph [0035]); and at least one digestion unit (i.e., a pentose conversion unit 124; see paragraphs [0021]-[0022]) for fermenting pentose (i.e., in line 120) obtained from the at least one pre-treatment unit 118 in order to generate a biofuel 126.  In particular, the at least one pre-treatment unit 118 performs depolymerization (i.e., delignification) of the lignocellulosic material by any suitable mechanism, which may include a steam explosion process (see paragraph [0040]).  The at least one pre-treatment unit 118 also generates a stream of solid organic material (i.e., as a remainder 122 containing organic solids; see paragraph [0043]), which can be sent to a powerhouse 128 to be used as fuel for the production of steam through line 130 and/or electricity though line 132.  Dumenil et al. further discloses, “In the alternative, the residue may be used for other purposes, such as compost, fertilizer, animal feed, landfill, and/or the like,” (see paragraph [0043]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one composting unit for the generation of compost from solid organic material in the system of Morgan because the production of compost was recognized as a suitable use for the solid organic material which remains after the pre-treatment of lignocellulosic material for the production of biofuels, as taught by Dumenil et al. (see paragraph [0043]).
	Regarding claim 2, Dottori et al. further discloses that the continuous steam explosion 40 and a module screw device 100) and a pressure relief section (i.e., a cyclone 120, where the material stream is flashed), wherein the high-pressure retention section comprises at least one adjustable speed conveyor for transporting a stream of waste through the high-pressure retention section (i.e., upflow tube 70 in the pressurized section comprises a screw conveyor/mixer; see paragraph [0084]).
	Regarding claim 4, Dottori et al. (see FIG. 1, 5) discloses a rotational feed valve (i.e., a screw device 40 with a rotatable screw) at the entrance of the high-pressure retention section for feeding the stream into the section and a rotational discharge valve (i.e., a screw device 100 with a rotatable screw) for discharging material from the high-pressure retention section.
	Regarding claim 6, Dottori et al. does not specifically discloses a control unit for controlling the operation of the rotational feed valve, the rotational discharge valve, and the adjustable speed conveyor in order to adjust the residence time of the material in the steam explosion reactor.  However, the examiner takes official notice that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed control unit in the modified system of Morgan because the provision of a control unit to achieve automatic adjustment and control over the operations of the valves and the conveyor, as well as other equipment in the system, would have been conventional knowledge to one of ordinary skill in the engineering art.  Furthermore, the provision of automatic means to replace a manual activity was held obvious.  See MPEP §2144.04. III.
	Regarding claim 7, Dottori et al. discloses that the high-pressure retention section is operable at a pressure in the range of about 10 to 40 bar (which is equivalent to 145 psi to 580 
	Regarding claim 20, Dottori et al. (see FIG. 5) further discloses a wetting and mixing section upstream of the continuous flow steam explosion for wetting and mixing a stream of waste and for adjusting pH of the stream prior to steam explosion (i.e., biomass moisture adjustment to 30-60% at the feed preparation stage, see paragraphs [0103]-[0104]; also, acid addition 65 and mixing by a screw conveyor/mixer in the upflow tube 70, see paragraphs [0111]-[0112]).
	Regarding claim 22, Morgan further discloses that the at least one separation unit may comprise a conditioning section (i.e., an acidulation unit 15, FIG. 1; also, means for acidifying the black liquor, see paragraph [0056]), a continuous fat/oil separation section (i.e., a continuous distillation in a fatty/rosin acid distillation unit 19, FIG. 1, paragraph [0113]), a liquid/solid separator (i.e., a filtration unit for filtration of black liquor from cellulose fibers after pulping, see paragraphs [0056], [0073]), and a centrifugal purifier (i.e., gravity separation 16 can be conducted under the influence of centrifugation, see paragraph [0106]).
	Regarding claim 45, Morgan (see FIG. 1) discloses a process for treating and converting a lignocellulosic material 1, said process comprising:
	receiving a stream of the lignocellulosic material 1, wherein a suitable lignocellulosic material comprises waste which comprises at least a portion that is organic waste (see Table 1 at FIG. 7a-7b which lists suitable feedstock materials; see also paragraphs [0029], [0031]; e.g., wastes such as wood residues, corn cobs, corn stover, general agricultural waste, etc.);
	introducing the stream of waste 1 into at least one pre-treatment unit (i.e., one or more stages 1 … n for one or more delignification operations (see paragraphs [0094]-[0102]; also 5);
	directing the treated waste to a separating unit (i.e., means for phase separation in the hydrolysis/saccharification section 5; also, further separation by means of evaporative concentration 13, gravity separation 16, and distillation 19; see also paragraphs [0069]-[0082]) and separating the pre-treated waste stream into at least a component comprising fat and/or oil (i.e., liberated fatty and/or rosin acids in one or more stream of pulping liquor 11; also, further separation into a light phase 18 containing fatty and/or rosin acids) and a component comprising aqueous slurry of organic matter (i.e., in an aqueous stream 6 containing sugars);
	introducing the fat and/or oil component 18 into a biodiesel production unit (i.e., an esterification and refining unit 23) and generating biodiesel from the fat/oil component (i.e., fuel esters 24 processed to meet biodiesel specifications); and
	introducing the component comprising aqueous slurry 6 into a digestion and/or fermentation unit and digesting and/or fermenting said component through anaerobic digestion and/or fermentation (i.e., a fermentation and purification section 8 for fermenting the sugars in aqueous stream 6 to produce ethanol 10; see paragraph [0103]).
Morgan further discloses that the at least one pre-treatment unit may comprise a unit for hydrothermal pulping (see paragraph [0098]), wherein “A hydrothermal process known as steam explosion is considered a potential low cost pulping technique… It involves treatment of wood or other fiber with high pressure, saturated steam for a period of time followed by sudden pressure letdown.  As a result of the sudden letdown, the steam impregnated fiber cells expand rapidly and “explode” releasing their chemical constituents,” (see paragraph [0062]).  
Therefore, it would have been obvious for one of ordinary skill in the art before the 
Morgan, however, fails to disclose that the steam explosion treatment comprises: 
introducing the stream of waste or at least a portion thereof into a wetting and mixing section and wetting and mixing the waste; and 
transferring the stream from the wetting and mixing section into a continuous flow steam explosion reactor and subjecting it to steam explosion treatment.
	Dottori et al. discloses a process for steam explosion treatment of an organic waste (see FIG. 1, 5; paragraphs [0050], [0054], [0078]-[0089], [0102]-[0112]), said process comprising:
	receiving a stream of waste which comprises at least a portion that is organic waste (i.e., a stream of sized biomass 10, such as corn cobs as organic waste);
	introducing the stream of waste or at least a portion thereof into a wetting a mixing section and wetting and mixing the waste (i.e., the biomass 10 is wetted to a moisture level of 50% at a V-shaped hopper with screw auger (not shown) which will mix the biomass, see paragraph [0080]; or the biomass 10 is wetted to a moisture level in the range of 30-60%, see paragraph [0104]; additional mixing is provided by aid of a conveyor/screw in an upflow tube 70, see paragraphs [0107]-[0112]); and
	transferring the stream from the wetting and mixing section into a continuous flow steam explosion reactor and subjecting it to steam explosion treatment (i.e., the stream of waste is transferred into a pretreatment reactor 80 and then flashed in to a cyclone 120 to achieve an explosive decompression of the pretreated biomass; the steam explosion 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the steam explosion treatment using a wetting and mixing section and a continuous flow steam explosion reactor, according to Dottori et al., in the process of Morgan because the organic waste could then be continuously and efficiently delignified to recover its valuable components for subsequent processing into biofuels, as taught by Dottori et al.
	Morgan fails to disclose the steps of separating out wet solid material generated from the steam explosion treatment and introducing the wet solid material into a composting unit.
Dumenil et al. discloses a process for treating and converting lignocellulosic material (see FIG. 1; paragraph [0023]), comprising: receiving a stream of the lignocellulosic material (i.e., through lignocellulosic feedstock line 116), wherein the lignocellulosic material can comprise waste in which at least a portion is organic waste (e.g., corn stover, wood waste, paper waste, agricultural waste, etc., see paragraph [0035]); introducing the stream of lignocellulosic material 116 or at least a portion thereof into a pre-treatment unit (i.e., a pentose depolymerization unit 118); and introducing a separated stream containing pentose 120 obtained from the pre-treatment into a fermentation unit (i.e., a pentose conversion unit 124; see paragraphs [0021]-[0022]) and fermenting the pentose to produce a biofuel 126.  The at least one pre-treatment unit 118 performs depolymerization (i.e., delignification) of the lignocellulosic material by any suitable mechanism, which may include a steam explosion process (see paragraph [0040]).  The at least one pre-treatment unit 118 also generates a separated stream of solid organic material (i.e., as a remainder 122 containing organic solids; 128 to be used as fuel for the production of steam through line 130 and/or electricity though line 132.  Dumenil et al. further discloses, “In the alternative, the residue may be used for other purposes, such as compost, fertilizer, animal feed, landfill, and/or the like,” (see paragraph [0043]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to separate wet solid material generated from the steam explosion treatment and introduce the wet solid material into a composting unit in the process of Morgan because the production of compost was recognized as a suitable use for the solid organic material which remains after stream explosion treatment of lignocellulosic material for the production of biofuels, as taught by Dumenil et al. (see paragraph [0043]).
	Regarding claim 48, Dottori et al. (see FIG. 1, 5) further discloses that the stream of waste is subjected to steam explosion treatment in a high-pressure retention section (i.e., a pressurized section located between the modular screw device 40 and the modular screw device 100), from which the stream of material is transferred to a pressure relief section through a rapid release of pressure (i.e., the treated material is rapidly depressurized by flashing into the cyclone 120).
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2009/0056201) in view of Dottori et al. (US 2010/0313882) and Dumenil et al. (US 2010/0251608), as applied to claim 1 above, and further in view of Dousset (EP 3 050 629 A1).
Morgan discloses that the at least one separation unit may comprise a centrifugal separator (i.e., gravity separation 16 may be performed under the influence of centrifugation; see paragraph [0106]).  Morgan, however, does not specifically disclose a centrifugal decanter 
Dousset discloses a centrifugal decanter 1 (see FIG. 2; paragraph [0012]) comprising a screw conveyor decanter (i.e., a screw flight 7) and a disc centrifuge decanter (i.e., truncated conical disks 24) as one instrument.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the centrifugal decanter of Dousset for at least one separation unit in the modified system of Morgan because the centrifugal decanter would be able to provide efficient separation without clogging and a high throughput capacity, with reduced energy consumption (see paragraphs [0003]-[0007]).
Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2009/0056201) in view of Dottori et al. (US 2010/0313882) and Dumenil et al. (US 2010/0251608), as applied to claim 1 above, and further in view of Harrison et al. (US 5,536,856).
Regarding claim 27, Morgan (see paragraphs [0009]-[0088]) discloses that a suitable biodiesel production unit comprises a biodiesel reactor unit as described by Harrison et al.
	Referring to the Harrison et al. reference, the biodiesel reactor (i.e., reactor 14, FIG. 1) is a continuous flow reactor (i.e., it performs a continuous process for production of esters; see, e.g., column 2, lines 55-60) adapted to receive a continuous flow of fat/oil (i.e., a fatty acid mixture through line 4) and thereby generate a continuous flow of biodiesel (i.e., a methyl ester product removed through line 23 for further treatment, refining, or storage).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a continuous flow reactor as taught by 
	Regarding claim 35, Harrison further discloses that a typical operating pressure in the biodiesel reactor may be up to the high pressure of about 25 bar (ref. claim 9; also column 5, line 67, to column 6, line 2).  The examiner takes official notice that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to enclose the biodiesel reactor unit within a differential pressure equalizing chamber in the modified system of Morgan because the provision of such differential pressure equalizing chambers for facilitating safe use of reactors which operate under high pressures, e.g., up to 25 bar, would have been conventional knowledge to one of ordinary skill in the engineering art.
Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2009/0056201) in view of Dottori et al. (US 2010/0313882) and Dumenil et al. (US 2010/0251608), as applied to claim 1 above, and further in view of Iyer (US 2006/0293533).
Regarding claim 30, Morgan fails to disclose that the biodiesel unit comprises at least one catalyst that catalyzes transesterification of glycerides and at least one catalyst that catalyzes esterification of free fatty acids.
	Iyer discloses a biodiesel production unit (see FIG. 2) that is able to accommodate as input either or both of triglycerides and free fatty acids (i.e., a feedstock source of free fatty acids and triglycerides; see paragraph [0015]), wherein the biodiesel production unit comprises at least one catalyst that catalyzes transesterification of glycerides (i.e., a solid catalyst having basic groups to convert triglycerides to alkyl esters and glycerol in a transesterification reactor 102; see paragraphs [0019]-[0020], [0027]) and at least one catalyst that catalyzes esterification of free fatty acids (i.e., a solid catalyst having acidic groups to convert free fatty acids to alkyl 100; see paragraphs [0019]-[0020], [0027]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one catalyst that catalyzes transesterification of glycerides and at least one catalyst that catalyzes esterification of free fatty acids in the modified system of Morgan because the provision of both types of catalysts would efficiently convert feedstocks compositions which comprise free fatty acids and/or triglycerides into alkyl esters for the production of biodiesel, as taught by Iyer (see paragraph [0019]).
	Regarding claim 34, Iyer further discloses that purification and water removal may be effectuated between the esterification and transesterification reactors (i.e., in some embodiments, the process fluid discharge from an upstream reactor is processed to separate and remove moisture, glycerol, and other less desirable by-products before being fed to a downstream reactor; see paragraph [0024]).  Iyer does not specifically disclose that the purification and water removal is provided through flash evaporation and ion exchange. However, the examiner takes official notice that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the purification and water removal through flash evaporation and ion exchange in the modified system of Morgan because such techniques for removing moisture, glycerol, and undesired byproducts from the esterification reactor effluent would have been considered conventional to one of ordinary skill in the art.
Claims 36, 37, 41, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2009/0056201) in view of Dottori et al. (US 2010/0313882) and Dumenil et al. (US 2010/0251608), as applied to claim 1 or 45 above, and further in view of McKeeman et al. (US .
Regarding claims 36 and 37, Morgan discloses that the digestion unit comprises at least one unit for ethanol production by fermentation (i.e., the fermentation and purification unit 8 for producing ethanol 10, FIG. 1).  Morgan, however, fails to disclose that the digestion unit also comprises at least one unit configured for methane production by anaerobic digestion.
McKeeman et al. discloses a system (see FIG. 3; generally, paragraphs [0025]-[0035]) comprising at least one biodiesel production unit (i.e., a bio-diesel production facility 321) for generating biodiesel 328 from at least one fat/oil component (i.e., extracted vegetable oil 327 from an ethanol production facility 320 as well as other oils, see paragraph [0031]; tallow 331 rendered from suet or fat of bovine at a livestock processing apparatus 318, see paragraph [0029]; biomass oil 314, such as algal oil, from a bioreactor apparatus 303, see paragraph [0032]); and at least one digestion unit including a unit for anaerobic digestion for methane production (i.e., an anaerobic digester apparatus 302 for producing biogas 307 including methane 306 by anaerobic digestion of waste water 304 from the livestock processing apparatus 318, manure 305 from a dairy operations unit 319, and thin stillage 324 from the ethanol production facility 320; see paragraphs [0026]-[0027]) and a unit for fermentation for ethanol production (i.e., the ethanol production facility 320, which produces ethanol 322 using a yeast fermentation process of sugars obtained from a feedstock 330, see paragraph [0025]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one unit configured for methane production by anerobic digestion in the at least one digestion unit in the modified system of Morgan because the at least one unit configured for methane production by anerobic digestion would 
	Regarding claims 41 and 75, Morgan fails to disclose that the system/process is energy self-sufficient, such that the system and process do not require external sources of energy.
	The same comments with respect to McKeeman et al. apply (see rejection of claims 36 and 37 above).  Additionally, McKeeman et al. discloses that the system can be configured to be energy self-sufficient, such that external sources of energy are not required (i.e., “The steam energy of the illustrated ethanol production facility is generated using energy resources produced or generated as by-products of other components of the multi-system bioenergy facility 300. In various embodiments, the steam energy fuel includes biomass solids 315 from the bioreactor 303, and biogas 307, including methane 306, produced by the anaerobic digesters 302, glycerol from the bio-diesel production facility, and excess steam and heat generated by the electrical generating plant.  In various embodiments, biogas 307, including methane 306, are used as combustion fuel at the ethanol facility 320 to generate at least a portion of the required steam energy for ethanol production,” see paragraph [0026]; also, “… bio-diesel production facility uses glycerol 329 as a fuel to provide the heat required to heat flash boilers used in the production of bio-diesel fuel 328,” see paragraph [0033]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified system/process of Morgan to be energy self-sufficient, as taught by McKeeman et al., because the system/process could then be self-sustaining and operated/conducted more efficiently using the energy resources already .
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2009/0056201) in view of Dottori et al. (US 2010/0313882) and Dumenil et al. (US 2010/0251608), as applied to claim 1 above, and further in view of Stoller (US 4,263,744).
	The combination of Morgan, Dottori et al., and Dumenil et al. does not disclose or suggest a composting unit with an initiation section and an incubation section, wherein the initiation section comprises a conveyor for conveying substrate from the initiation section to the incubation section, and the incubation section comprises humidification sprayers and means for forced aeration.
	Stoller discloses a composting unit (see FIG. 1-3) comprising an initiation section (i.e., a mixer 3) and an incubation section (i.e., a mixer 4), said initiation section comprising a conveyor for conveying substrate from the initiation section to the incubation section (i.e., a shaft 10 supporting ribbons 18 and 20, which facilitate both mixing of material and conveying of material from inlet 28 to outlet 32 of the mixer 3 and into the mixer 4), and said incubation section 4 comprising humidification sprayers and means for forced aeration (i.e., a tube with openings 40 for admission of air or steam to aerate or moisten the material; similarly to the pipes 23,24 with openings 35,36 provided for the mixer 3, see column 3, lines 36-46; see also column 2, lines 37-43).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composting unit of Stoller for the composting unit in the modified system of Morgan because the composting unit was able to efficiently and quickly mix and produce compost (see column 2, lines 10-58).
Allowable Subject Matter
Claims 5, 10-14, 16, 18, 23, 25, 26, 29, 40, 42, 43, 49, 54, 56, 57, 71, and 76 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774